DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Specification
The disclosure is objected to because of the following informalities: In the eighth line of paragraph [0026] of the specification, “(e.g. user,)” should be “(e.g. user),” with the comma outside the parenthesis.  
Appropriate correction is required.

Claim Interpretation
Paragraphs [0036] and [0037] of the instant specification read as follows, with emphasis added: 
[0036]	As used herein, the term “time-dependent graph convolutional neural network” refers to a computer algorithm or model that generates similarity probabilities for pairs of digital identities.  In particular, a time-dependent graph convolutional neural network can refer to a computer algorithm that analyzes a transaction graph and generates a similarity probability for a pair of digital identities represented therein based on the temporal evolution of the transaction graph.  For example, a time-dependent graph convolutional neural network can include a neural network, such as a graph convolutional neural network.  
[0037]	Additionally, as used herein, the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions.  In particular, the term neural network can include a model of interconnected artificial neurons (e.g., organized in layers) that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model.  For instance, the term neural network includes one or more machine learning algorithms.  In addition, a neural network can refer to an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data.  To illustrate, a neural network can include a convolutional neural network, a generative adversarial neural network, and/or a graph neural network (e.g., a graph convolutional neural network).

In light of the special definition of “time-dependent graph convolutional neural network” as a computer algorithm or model that generates similarity probabilities for pairs of digital identities, this phrase, where it occurs in the claims, is interpreted as referring to any computer model or algorithm that generates similarity probabilities for pairs of digital identities, even if not a neural network according to the usual understanding of those skilled in the art.  The “can refer” and “can include” statements are considered merely permissive, not limiting.  However, although in claim 5, “utilize a time-dependent graph convolutional neural network” could potentially mean “utilize any computer algorithm or model that generates similarity probabilities for pairs of digital identities”, the computer algorithm or model would have to actually “generate, based on the edge connections of the transaction graph, node embeddings corresponding to the plurality of nodes utilizing the plurality of temporal random walks”, and the other limitations of claim 5 would also have to be met.  Likewise, the “time-dependent graph convolutional neural network” in claim 14 could potentially mean “any computer algorithm or model that generates similarity probabilities for pairs of digital identities”, the computer algorithm or model would have to be utilized to determine node 

 Claim Rejections - 35 USC § 112
Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the pair of digital identities” in the eleventh line.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the pair of digital identities” is presumed to mean “the plurality of digital identities”, which does have antecedent basis.  It is noted that claim 11, which depends from claim 5, does introduce “a pair of digital identities”; claim 12 depends from claim 11, and claim 13 depends from claim 12.  
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “a the digital identity and a second digital identity” in the second line.  This should be either “the digital identity and a second digital identity”, or else “a first digital identity and a second digital identity”.  As there is antecedent basis in claim 5 for a digital identity, the language of claim 12 is presumed for examination purposes to 

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 5-13, and 14-20 have been analyzed under 35 U.S.C. 101 as possibly directed to a judicial exception (abstract idea).  The claims are not directed to a mathematical relation or a mental process.  Determining that a digital identity corresponds to a fraudulent transaction based on node embeddings could be useful in commercial interactions (under the category of certain methods of organizing human activity), but the claims are not directed to commercial interactions as such, or to any other relevant form of methods of organizing human activity, and are therefore not directed to an abstract idea (Mayo test, Step 2A, Prong One).  This applies to all three sets of claims.  Claims 1-20 are therefore patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-4 are allowed.  
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lv et al., “Detecting Fraudulent Bank Account Based on 
Lv refers to embedding, and to nodes and edges (section 3.1, especially paragraph beginning “Taken accounts as vertices”; Algorithm 1 of section 3.2.2.; section 3.2.4. Creating the NTD-CNN Framework).  Shang et al. (U.S. Patent Application Publication 2020/0074301) teaches an algorithm which combines efficient random walks and graph convolutions to generate embeddings of nodes that incorporate both graph structure and node feature information (paragraph 81).
However, Lv discloses detecting fraudulent accounts or fraudulent customers (forms of digital identity) corresponding to nodes (section 4.2. Data Set, including Table 1; section 4.3.1. Comparing Methods in Classification Performance, especially the paragraph beginning, “As shown in Table 3, for the traditional”; section 5. Conclusion and Discussion; section 6. Future Work).  Lv does not disclose that a digital identity . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-13 are rejected under 35 U.S.C. 112, but recite potentially allowable limitations.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lv et al., “Detecting Fraudulent Bank Account Based on Convolutional Neural Network with Heterogeneous Data,” discloses a computer-implemented method for identifying fraudulent accounts, comprising: identifying a plurality of digital identities corresponding to a plurality of digital transactions (section 4.2. Data Set; and Table 1); and generating a plurality of random walks between nodes of the graph (section 3.2.1 DeepWalk).  Lv does not disclose generating a transaction graph comprising edge connections between a plurality of nodes corresponding to the plurality of digital identities, but the existence of a graph or graphs implies graph generation, especially given the disclosure of random walks between nodes.  Lv does not explicitly disclose that the random walks are temporal, but does disclose that a convolutional neural network (CNN) model utilizes time series data (section 1. Introduction, specifically the paragraph beginning “Having abstracted the bank accounts into vertices”).  

Lv refers to embedding, and to nodes and edges (section 3.1, especially the paragraph beginning “Taken accounts as vertices”; Algorithm 1 of section 3.2.2.; section 3.2.4. Creating the NTD-CNN Framework).  Shang et al. (U.S. Patent Application Publication 2020/0074301) teaches an algorithm which combines efficient random walks and graph convolutions to generate embeddings of nodes that incorporate both graph structure and node feature information (paragraph 81).
However, Lv discloses detecting fraudulent accounts or fraudulent customers (forms of digital identity) corresponding to nodes (section 4.2. Data Set, including Table 1; section 4.3.1. Comparing Methods in Classification Performance, especially the paragraph beginning, “As shown in Table 3, for the traditional”; section 5. Conclusion and Discussion; section 6. Future Work).  Lv does not disclose that a digital identity from a plurality (or pair) of digital identities corresponds to a fraudulent transaction based on the node embeddings.  No other prior art of record entirely supplies the deficiency of Lv.

Claims 14-20 are allowed.
The closest prior art of record, Lv et al., “Detecting Fraudulent Bank Account Based on Convolutional Neural Network with Heterogeneous Data,” discloses a computer-implemented method for identifying fraudulent accounts, comprising: identifying a plurality of digital identities corresponding to a plurality of digital transactions (section 4.2. Data Set; and Table 1); and generating a plurality of random walks between nodes of the graph (section 3.2.1 DeepWalk).  Lv does not disclose generating a transaction graph comprising edge connections between a plurality of nodes corresponding to the plurality of digital identities, but the existence of a graph or graphs implies graph generation, especially given the disclosure of random walks between nodes.  Lv does not explicitly disclose that the random walks are temporal, but does disclose that a convolutional neural network (CNN) model utilizes time series data (section 1. Introduction, specifically the paragraph beginning “Having abstracted the bank accounts into vertices”). 
Systems comprising at least one memory and at least one server device are well known.  Lv discloses convolutional neural networks (Abstract; section 3.2.4. Creating the NTD-CNN Framework; and section 4.3.2. Assessing Different Convolution Layer), and, as set forth in the preceding paragraph, discloses that a convolutional neural network (CNN) model utilizes time series data, suggesting time-dependence.   
Lv refers to embedding, and to nodes and edges (section 3.1, especially paragraph beginning “Taken accounts as vertices”; Algorithm 1 of section 3.2.2.; section 3.2.4. Creating the NTD-CNN Framework).  Shang et al. (U.S. Patent Application Publication 2020/0074301) teaches an algorithm which combines efficient random 
However, Lv discloses detecting fraudulent accounts or fraudulent customers (forms of digital identity) corresponding to nodes (section 4.2. Data Set, including Table 1; section 4.3.1. Comparing Methods in Classification Performance, especially the paragraph beginning, “As shown in Table 3, for the traditional”; section 5. Conclusion and Discussion; section 6. Future Work).  Lv does not disclose that a digital identity corresponds to a fraudulent transaction based on the node embeddings.  No other prior art of record entirely supplies the deficiency of Lv.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
The Information Disclosure Statement of April 9, 2020 has some informalities.  Item 12, an article by Eckersley, is described as having pages 1-18.  There are actually nineteen pages.  Item 18, an article by Jeong et al., includes “A-LBarabási” as one of the authors; this should be “A.L. Barabási”.  Item 19, an article by Jeong et al., includes “A-LBarabási” as one of the authors; this should be “A.L. Barabási”.  Item 23, an article by Kleczkowski and Grenfell, has a mess of symbols instead of quotation marks surrounding ‘small world’.  These items have therefore not been initialed, but the articles have been considered, and are made of record on the Notice of References Cited.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cao et al. (U.S. Patent 10,460,320) disclose fraud detection in heterogeneous information networks.  Banerjee et al. (U.S. Patent 10,721,336) disclose a transaction analyzer using graph-oriented data structures.  Xie et al. (U.S. Patent 10,965,700) disclose fraud detection based on analysis of frequency-domain data.
Banerjee et al. (U.S. Patent Application Publication 2018/0196694) disclose a transaction analyzer using graph-oriented data structures.  Filliben et al. (U.S. Patent Application Publication 2019/0377819) discloses a machine learning system to detect, label, and spread heat in a graph structure.  Morris et al. (U.S. Patent Application Publication 2019/0378010) disclose an unsupervised machine learning system to automate functions on a graph structure.  Xie et al. (U.S. Patent Application Publication 2020/0007564) disclose fraud detection based on analysis of frequency-domain data.  Shang et al. (U.S. Patent Application Publication 2020/0074301) disclose end-to-end structure-aware convolutional networks for knowledge base completion.  Dong (U.S. Patent Application Publication 2020/0349573) discloses detecting fraud using machine-learning.
Garchery et al. (also known as Zwicklbauer et al.) (WO 2018/138423 A1) discloses automatic detection of frauds in a stream of payment transactions by neural networks integrating contextual information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 7, 2022